By the Court.
The motion to quash was rightly overruled. The regulation of the board of aldermen, under which the complaint is brought, provides that no person “ having the care or ordering of a vehicle shall suffer the same to stop in a street for more than twenty minutes.” The obvious meaning of the regulation is that no vehicle shall be allowed to make a continuous stop of more than twenty minutes. The complaint substantially follows the regulation, and, by its natural and obvious construction, charges a continuous stopping for a longer time than twenty minutes, and is sufficient. Commonwealth v. Barrett, 108 Mass. 302. Commonwealth v. Fenton, 139 Mass. 195.

Exceptions overruled.